DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-6 and 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent claims 1 and 8-9 recite “generating information …”.  This limitation under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “control unit”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “control unit” language, the step in the context of this claim encompasses the user manually generates information related to a current and past performance 5tendency of a user.  All of these steps can be performed in the mind and/or using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements - using a “control unit” or processor to perform this step.  The use of a “control unit” or processor is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, there is no additional element that amount to more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Similarly, dependent claims 2-6 include additional steps that are considered “insignificant extra-solution activity to the judicial exception” because they fail to provide meaningful significance that go beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, these claims are also not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohmura (USPG 2006/0011047)

Regarding claims 1 and 8-9, Ohmura discloses a performance analysis method, apparatus, and non-transitory storage medium, comprising: a storage unit that stores musical piece information representing contents of a musical piece (paragraphs 18-21 and/or figure 2); and a control unit (paragraphs 18-21 and/or figure 2), wherein the control unit is configured to execute: generating information related to a performance 5tendency of a user, from observed performance information relating to a performance of a musical piece by the user and inferred performance information that occurs when the musical piece is performed based on a specific tendency (paragraphs 30-31, “generate performance evaluation information for the individual items” based user’s performance and performance data of the model music piece; also see figures 2-3).  

10Regarding claims 2-3 and 6, Ohmura further discloses the performance analysis method according to claim 1, wherein generating information includes: performance inference processing for generating, for each of a plurality of different candidate tendencies, inferred performance information that occurs when the musical piece is 15performed based on the candidate tendency (paragraph 30, “generally weak/strong in velocity", "fast/slow in tempo" (rather faster/slower in timing) and "many/few mistouches”; also see figures 2-3); and tendency processing for taking one of the plurality of candidate tendencies as the performance tendency of the user, by comparing each of the plural pieces of inferred performance information respectively generated for the plurality of 20candidate tendencies with the observed performance information (paragraphs 30-31, comparing these data to model data; also see figures 2-3), wherein, in the performance inference processing, the inferred 25performance information is generated, by providing, for each of the plurality of candidate tendencies, musical piece information representing contents of the musical piece to a 33learner that has undergone learning relating to the candidate tendency (paragraphs 30-31 and 56, within the scope of the reference; teaching learner to play music; also see figures 2-3); and 20wherein generation of the performance tendency includes: performance inference processing for generating inferred performance information that occurs when the musical piece is performed based on the specific tendency (paragraphs 30-31, comparing these data to model data; also see figures 2-3); and  25tendency processing for generating the performance tendency of the user by comparing the inferred performance information with the observed performance information (paragraphs 30-31, comparing these data to model data; also see figures 2-3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura in view of Sumi (USPG 2013/0305904).

Regarding claims 4-5, Ohmura fails to explicitly disclose, however, Sumi teaches   5wherein, in the tendency processing, one of the plurality of candidate tendencies is taken as the performance tendency of the user, according to a posterior probability of the observed performance information being observed under a condition that each of the candidate tendencies and the musical piece 10information are provided (paragraph 100, posterior probability is calculated based on “sequence of notes” performed by the user and a refence sequence of notes of the model); wherein, in the tendency processing, one of the plurality of candidate tendencies is taken as the performance tendency of 15the user, according to the posterior probability corresponding to each of the candidate tendencies and an occurrence probability of the candidate tendency (paragraph 100, posterior probability is calculated based on “sequence of notes” performed by the user and a refence sequence of notes of the model; Ohmura already teaches various candidate tendencies discussed in paragraphs 30-31 and 56 and figures 2-3).  
Since Ohmura and Sumi are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of using posterior probability technique in the comparison between user’s performance and the model in order to determine user’s tendencies.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura in view of Fleming (USPN 6236966).

Regarding claim 7, Ohmura fails to explicitly disclose, however, Fleming teaches the performance analysis method according to claim 1, wherein the learner is constituted by a neural network (col. 9, lines 22-36, using neural network to learn music performed by a human).  
Since Ohmura and Fleming are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of using a neural network to learn a user’s performance on a piece of music.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ohshima et al. (USPG 2007/0039450) and Nakamura (USPG 2014/0238220) both teach a process of comparing user’s performance data against model data to determine user’s performance tendencies that are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656